Citation Nr: 1617434	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-25 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as secondary to service-connected type II diabetes mellitus.

2. Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to service-connected type II diabetes mellitus.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected type II diabetes mellitus.

5. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected type II diabetes mellitus.

6. Entitlement to service connection for osteoporosis, to include as secondary to service-connected type II diabetes mellitus.

7. Entitlement to service connection for pancreatic cancer, to include as due to in-service herbicide exposure.

8. Entitlement to service connection for cataracts, to include as secondary to service-connected type II diabetes mellitus.

9. Entitlement to an initial evaluation in excess of 10 percent for type II diabetes mellitus.

10. Entitlement to an effective date earlier than June 13, 2012, for the award of service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service with the United States Marine Corps from January 1966 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his spouse testified before the Board at a February 2016 hearing conducted at the RO.  A transcript of the hearing is of record.

The issue of service connection for cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's service-connected type II diabetes mellitus chronically worsens his peripheral vascular disease of the left lower extremity.

2. The evidence is at least in equipoise as to whether the Veteran's service-connected type II diabetes mellitus chronically worsens his peripheral vascular disease of the right lower extremity.

3. The evidence is at least in equipoise as to whether the Veteran's service-connected type II diabetes mellitus chronically worsens his erectile dysfunction.

4. The Veteran has not been diagnosed with peripheral neuropathy of either the left or right lower extremity at any point during the appeal period.

5. The Veteran has not been diagnosed with osteoporosis at any point during the appeal period; any potential diagnosis of osteoporosis prior to the appeal period is shown by the medical evidence to have resolved.

6. Pancreatic cancer was not manifest in active service and is not shown to be otherwise etiologically related to the Veteran's period of active service, to include presumed herbicide exposure.

7. Prior to February 6, 2013, the Veteran's service-connected type II diabetes mellitus was managed by a restricted diet only.

8. As of February 6, 2013, the Veteran's service-connected type II diabetes mellitus required insulin treatment and a restricted diet; medically required regulation of activities is not shown at any time during the appeal period.

9. Neither a formal nor informal claim for service connection for type II diabetes mellitus was received by VA prior to June 13, 2012.


CONCLUSIONS OF LAW

1. Peripheral vascular disease of the left lower extremity is aggravated by service-connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).

2. Peripheral vascular disease of the right lower extremity is aggravated by service-connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).

3. Erectile dysfunction is aggravated by service-connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).

4. Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by active duty service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5. Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by active duty service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

6. Osteoporosis was not incurred in or aggravated by active duty service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

7. Pancreatic cancer was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2015).

8. Prior to February 6, 2013, the criteria for an initial evaluation in excess of 10 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

9. As of February 6, 2013, the criteria for an initial evaluation of 20 percent, but not greater, for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

10. The criteria for an effective date prior to June 13, 2012, for the award of service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has been provided VA examinations when warranted, which are adequate for the purposes of the instant appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Finally, as noted above, the Veteran was provided a hearing before the Board in February 2016.  The Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104 (West 2014).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Service Connection

Generally, to establish service connection on a direct basis, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. 439.

Peripheral Vascular Disease of the Bilateral Lower Extremities & Erectile Dysfunction

The Veteran asserts that his currently diagnosed peripheral vascular disease of the bilateral lower extremities and erectile dysfunction are proximately due to or aggravated by his service-connected type II diabetes mellitus.

The Veteran was provided a VA examination in August 2012.  With respect to causation, the VA examiner noted that the onset of peripheral vascular disease predated the onset of diabetes by approximately four years and, therefore, his diabetes could not have caused his peripheral vascular disease.  In addition, the VA examiner noted that the Veteran was diagnosed with erectile dysfunction at the same time as diabetes mellitus and, in order to cause end organ effects (such as erectile dysfunction), diabetes is most commonly present for at least several years.

With respect to aggravation, in the remarks section of the examination report, the VA examiner noted that it is possible that the Veteran's diabetes could have aggravated his peripheral vascular disease and erectile dysfunction, but could not offer an opinion regarding aggravation, or the degree of aggravation, without resorting to speculation.  However, in the objective findings portion of the examination report, the VA examiner indicated that it is at least as likely as not that both peripheral vascular disease and erectile dysfunction are permanently aggravated by his diabetes mellitus.  

The Board recognizes the conflicting statements contained within the August 2012 VA examination report.  However, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the August 2012 VA examination report, specifically the objective findings, and resolving all doubt in favor of the Veteran, the Board finds that service connection for aggravation of peripheral vascular disease of the bilateral lower extremities and erectile dysfunction by service-connected diabetes mellitus is warranted.

Peripheral Neuropathy of the Bilateral Lower Extremities & Osteoporosis

The Veteran has also asserted that he suffers from peripheral neuropathy of the bilateral lower extremities and has osteoporosis that are proximately due to or aggravated by his service-connected diabetes mellitus.  In support of his claim, the Veteran submitted an October 2012 private medical opinion stating, in pertinent part, that the Veteran's diabetes mellitus "can result" in osteoporosis.  

Significantly, however, there is no competent medical evidence of record to indicate the Veteran has been diagnosed with either peripheral neuropathy of the lower extremities or osteoporosis at any point during the appeal period, dating to June 2012.  In this regard, the August 2012 VA examination explicitly stated that based on objective medical testing, there is no evidence of peripheral neuropathy.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  In making this determination, the Board acknowledges a February 2008 private treatment record which may potentially note a diagnosis of osteoporosis based on a chest x-ray (the Board notes the handwriting is difficult to interpret).  However, even assuming arguendo that this record does contain a diagnosis of osteoporosis, it lies well outside of the appeal period.  Further, the findings of subsequent chest x-rays were negative, indicating the condition noted by the February 2008 chest x-ray had resolved.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or during its pendency).  There is no other competent medical diagnosis of osteoporosis within the record.  Therefore, the Board finds the February 2008 private treatment record is not sufficiently proximate to the current appeal so as to constitute evidence of a current diagnosis of osteoporosis.  Id. 

For the reasons discussed above, the Board finds the preponderance of the evidence is against the Veteran's claims of service connection for peripheral neuropathy of the bilateral lower extremities and osteoporosis, as there is no competent diagnosis of any such disabilities within the appeal period.  As such, the benefit-of-the-doubt rule does not apply and the Veteran's claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55 (1990).

Pancreatic Cancer

The Veteran claims service connection for pancreatic cancer, specifically diagnosed as pancreatic adenocarcinoma.  He asserts this disability is due to exposure to herbicides during his active service.  The Veteran's DD Form 214 reflects he served within the Republic of Vietnam from November 1967 to November 1968.  Thus, his exposure to herbicides is conceded.  See 38 C.F.R. § 3.307(a)(6) (2015). 

The Veteran has asserted that his pancreatic cancer is analogous to soft-tissue sarcoma, which is presumptively due to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  However, the Board again notes the Veteran was diagnosed with pancreatic adenocarcinoma, a separate and distinct form of cancer, as they evolve from different types of tissue.  In this regard, according to the medical community, (e.g., The American Cancer Society & The Mayo Clinic), carcinomas evolve from the skin or in tissues that line or cover internal organs.  Sarcomas are derived from extraskeletal connective tissue, including fibrous, fat, smooth muscle, nerve, vascular, histiocytic, and synoval tissue.  See http://www.mayoclinic.org/diseases-conditions/cancer/expert-answers/cancer/FAQ-20058509 (last visited April 27, 2016); see also Dorland's Illustrated Medical Dictionary, 30th Ed.  

The Board acknowledges the appellant's argument that the difference between the two forms of cancer is simply a matter of terminology and, under Clemons v. Shinseki, 23 Vet. App 1 (2009), pancreatic adenocarcinoma should be read liberally as a form of soft-tissue sarcoma.  However, in Clemons, the Court held that VA must construe claims liberally so as to encompass any disability manifested by the Veteran's reported symptomatology.  In other words, the Veteran cannot be penalized for claiming a specifically disability when the symptoms he describes are attributed to a separate diagnosis because he does not have the medical training to independently diagnose himself.  However, the pathologist who diagnosed the Veteran with pancreatic adenocarcinoma does have the appropriate education and experience to render such a specific diagnosis and is presumably competent to distinguish a diagnosis of adenocarcinoma from a diagnosis of sarcoma.  Therefore, the holding in Clemons does not apply in this case.

In sum, the Veteran was diagnosed by a medical professional with pancreatic adenocarcinoma, which according to the medical community is a separate and distinct form of cancer from soft-tissue sarcoma.  The Veteran has not provided any competent medical evidence to dispute the diagnosis of pancreatic adenocarcinoma or that this disability is equivalent to or a form of soft-tissue sarcoma.  As such, service connection for pancreatic cancer cannot be granted on a presumptive basis.  

Even though service connection is not warranted to a presumptive basis, the Board has also considered whether service connection is warranted on any other basis, including direct causation due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established).  However, the Veteran has produced no competent medical evidence that indicates herbicide exposure causes pancreatic adenocarcinoma.  Finally, the Veteran does not assert, nor does the record suggest, that service connection for pancreatic cancer is warranted as directly related to the Veteran's active service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for pancreatic cancer, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

II. Increased Initial Evaluation

The October 2012 rating decision on appeal granted service connection for type II diabetes mellitus, and awarded a 10 percent evaluation throughout the appeal period.  The Veteran asserts a higher evaluation is warranted.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes mellitus is evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent evaluation is warranted when diabetes is managed by a restricted diet only.  A 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Turning to the record, prior to February 6, 2013, the medical evidence clearly demonstrates the Veteran's treatment for his diabetes did not require the use of insulin.  See, e.g., April 2011 private treatment note.  In fact, a January 2013 Methodist Healthcare General Surgery Consultation Report specifically notes the Veteran "has not had...any kind of diabetic treatment for several years."  Thus, the preponderance of the evidence weighs against the assignment of an evaluation greater than 10 percent for diabetes mellitus prior to February 6, 2013, as there is no medical evidence that insulin or an oral hypoglycemic agent was required during this period.

However, a discharge summary dated February 6, 2013, includes a diagnosis of insulin-dependent diabetes.  Thus, a 20 percent evaluation is warranted as of this date under Diagnostic Code 7913.  An evaluation greater than 20 percent is not warranted during this stage of the appeal, as there is no evidence that regulation of activities is medically required to treat the Veteran's diabetes.  Further, the evidence does not demonstrate a disability picture that more closely approximates a 60 or 100 percent evaluation.  There is no indication the Veteran has experienced episodes ketoacidosis or hypoglycemic reactions necessitating hospitalization.  Additionally, there is no evidence of record that he requires twice a month visits to his diabetic care provider.  Finally, there is no diagnosis of any other diabetic conditions so as to warrant a separate evaluation for any other condition as part of the diabetic process.

In sum, the preponderance of the evidence prior to February 6, 2013, demonstrates that the Veteran's diabetes mellitus did not require insulin or an oral hypoglycemic agent for treatment.  Therefore, the appeal for an increased initial evaluation for the period prior to February 6, 2013, must be denied.  However, as the record demonstrates a diagnosis of insulin-dependent diabetes as of February 6, 2013, an initial 20 percent evaluation is warranted as of this date.

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected diabetes mellitus.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

III. Earlier Effective Date

The appellant seeks an effective date earlier than June 13, 2012, for the award of service connection for type II diabetes mellitus.

The effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2015).

A review of the record indicates that neither the Veteran, nor his representative, submitted any written correspondence which could be construed as a formal or informal claim of entitlement to service connection for diabetes mellitus prior to June 13, 2012.  Rather, on this date, the Veteran submitted VA Form 21-526, Application for Compensation and/or Pension, claiming service connection for diabetes, noting the disability was diagnosed in March 2004.

As discussed above, an award of service connection is effective as of the date a claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  As such, the Board finds that an effective date prior to June 13, 2012, is not warranted, as neither the Veteran nor his representative filed a claim for service connection for this disability prior to this date.  Thus, the appeal must be denied.  Id.


ORDER

Service connection for aggravation of peripheral vascular disease of the left lower extremity is granted.

Service connection for aggravation of peripheral vascular disease of the right lower extremity is granted.

Service connection for aggravated of erectile dysfunction is granted.

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for osteoporosis is denied.

Service connection for pancreatic cancer is denied.

An initial evaluation in excess of 10 percent for type II diabetes mellitus prior to February 6, 2013, is denied.

An initial evaluation of 20 percent, but not greater, for diabetes mellitus as of February 6, 2013, is granted.

An effective date earlier than June 13, 2012, for the award of service connection for type II diabetes mellitus is denied.


REMAND

The Veteran asserts entitlement to service connection for cataracts as secondary to his service-connected diabetes mellitus.  At a July 2012 VA eye examination, the Veteran was diagnosed with age-related cataracts.  However, the examiner specifically noted that no records were reviewed, and no etiological opinion was offered as to whether the Veteran's cataracts may be due to or aggravated by his diabetes mellitus.  As such, the Veteran must be provided a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA eye examination to address the nature and etiology of his cataract disability.  The entire claims file, including this REMAND, must be provided to the examiner for review.  Any clinically indicated testing and/or consultations must be performed.  

Following a review of the record, and physical examination of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's cataract disability is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by the his service-connected diabetes mellitus.  In offering this opinion, the examiner is instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.

A complete rationale must be provided for all opinions offered, including a discussion of the evidence and medical principles which led to the conclusions reached.

2. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


